EXHIBIT 10.2

August 27, 2007

Mr. Ronald Nicolas
Fremont General Corporation

Dear Ron:

As we have discussed, Fremont wishes to continue to rely on your services as the
Company works through the challenges presented by the changing nature of our
businesses. In an effort to reduce any anxiety you may have regarding future
employment, Fremont General Corporation is offering you a “retention bonus”
equal to one year’s base salary. This bonus is payable in four (4) equal
quarterly installments commencing with the first payment on or about October 1,
2007. Subsequent payments will be made on or about January 1, April 1, and
July 1, 2008 respectively. These payments will be subject to applicable
withholding and are not eligible for deferral.

These bonus payments will be forfeit in the event you should resign voluntarily
prior to the payment due dates, but should your position be terminated by
Fremont prior to July 1, 2008, the Company will deem your obligations to have
been met. Any remaining payment(s) due will be made at the time of termination
in addition to normal severance pay due from your primary employer, Fremont
Investment & Loan, pursuant to Company policy, custom and practice. Once
payments under this “retention bonus” have been paid on or before July 1, 2008,
the Company’s obligations pursuant to this commitment will cease.

I trust this arrangement meets your needs and is acceptable. If you have any
questions, feel free to call me. This offer is separate from any other provision
made by Fremont Investment & Loan. Please acknowledge acceptance of this offer
by signing and returning the copy to me.

Yours truly,

Raymond G. Meyers
Senior Vice President & Chief Administrative Officer

